Citation Nr: 0844905	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1956 to October 1981.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

Procedural history

Service connection for a bilateral knee disability was 
initially denied by the RO in a December 1982 rating 
decision.  The veteran did not appeal that decision and it 
became final.  See 38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).

In November 2005, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for a 
bilateral knee disability.  The claim was denied in the 
above-referenced November 2006 rating decision.  The veteran 
initiated an appeal of this decision in January 2007 and 
requested de novo review of his claim by a Decision Review 
Officer (DRO).  The DRO issued a statement of the case (SOC) 
in July 2007, in which the veteran's claim was reopened and 
denied on the merits.  The veteran perfected this appeal by 
filing a timely substantive appeal [VA Form 9] in September 
2007.

The Board notes that although the RO reopened the veteran's 
claim in the July 2007 SOC, the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the appellant that may have been rendered by the RO.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
December 1982) evidence bears directly and substantially upon 
the specific matters under consideration.
FINDINGS OF FACT

1.  In December 1982, the RO denied the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability.  The veteran did not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the December 1982 rating decision is neither cumulative 
nor redundant of the evidence of record and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a bilateral knee 
disability.

3.  The competent and probative medical evidence of record 
does not support a finding that the veteran's bilateral knee 
disability is related to his military service.


CONCLUSIONS OF LAW

1.  The December 1982 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the December 1982 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for a bilateral 
knee disability; therefore, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A bilateral knee disability was not incurred in or 
aggravated by military service, and such may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a bilateral knee 
disability.  Implicit in this claim is the contention that 
new and material evidence to reopen the previously-denied 
claim has been received.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled, and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in  38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claim in a letter from the RO dated February 9, 
2006 which informed the veteran that the evidence must 
demonstrate "a relationship between your disability and an 
injury, disease, or event in military service."  

With respect to notice to the veteran regarding new and 
material evidence, the February 2006 VCAA letter stated, 
"[y]ou were previously denied service connection for 
bilateral knee condition.  You were notified of the decision 
on January 12, 1983."  The February 2006 letter notified the 
veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  The letter 
specifically noted "[t]o qualify as new, the evidence must 
be in existence and be submitted to VA for the first time."  
The letter also stated, "[i]n order to be considered 
material, the additional existing evidence must pertain to 
the reason your claim was previously denied."  The letter 
than advised the veteran that his claim was denied because 
the record showed his knee injuries in service were "acute 
episodes with no chronic bilateral knee disability found on 
discharge examination from service or current VA 
examination," and that the evidence submitted must relate to 
this fact.  As such, the February 2006 letter advised the 
veteran of what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
any event, because the veteran's claim is being reopened, any 
notification error with respect to new and material evidence 
under Kent is nonprejudicial.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the February 2006 letter stated 
that VA would assist the veteran in obtaining relevant 
records from any Federal agency, to include records from the 
military, VA Medical Centers, or the Social Security 
Administration (SSA).  The veteran was also advised in the 
letter that he was being scheduled for a VA examination.  
With respect to records from non-Federal agencies, the VCAA 
letter informed the veteran that VA would make reasonable 
efforts to request such records.  Included with the letter 
was a copy of VA Form 21-4142, Authorization and Consent to 
Release Information.

The February 2006 letter further emphasized: "[i]f the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The veteran was also provided with the "give us everything 
you've got" language formerly contained in 38 C.F.R. § 
3.159(b).  See the February 9, 2006 VCAA letter, page 2.  
However, 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.           See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments [which apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008] removed 
the provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).
Finally, there has been a significant decision concerning the 
VCAA which is pertinent to the veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  In any event, 
because the veteran's claim for service connection is now 
being denied by the Board, elements (4) and (5) are moot.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2008).  The 
veteran has been afforded the opportunity to present evidence 
and argument in support of his claim, and was given the 
opportunity to present testimony at a personal hearing if he 
so desired.
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for a disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

For chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
November 2005, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

New and material evidence

The veteran's prior claim of entitlement to service 
connection for a bilateral knee disability was denied, in 
essence, because the veteran's knee complaints in service 
represented a transient condition that resolved without 
residuals prior to separation.  

The December 1982 RO decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).  As explained above, the 
veteran's claim for service connection for a bilateral knee 
disability may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; Barnett, supra.

As mentioned above, although the RO reopened the veteran's 
claim in the July 2007 SOC, the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the appellant that may have been rendered by the RO.  See 
Barnett, supra.

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
December 1982) evidence bears directly and substantially upon 
the specific matters under consideration, namely whether the 
veteran has presented evidence of a currently diagnosed 
bilateral knee disability and the presence of such in 
service.  See 38 C.F.R. § 3.156 (2008).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability has been received.  

The evidence added to the veteran's claims folder since 
December 1982 consists, in part, of a statement from the 
veteran's private physician, R.S., M.D.
In a letter dated October 26, 2005, Dr. R.S. indicated that 
he had examined the veteran's knees and diagnosed 
"degenerative osteoarthrosis involving both knees."  See 
the October 26, 2005 letter to the VA from R.S., M.D.  
Additionally, Dr. R.S. indicated that there may be a 
relationship between the veteran's current bilateral knee 
disability and injuries the veteran sustained to his knees 
during military service.  See id.  

As noted above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Thus, the Board must presume the 
credibility of Dr. R.S.'s statement for the purpose of 
determining whether to reopen the claim.  Accepting his 
statement as true would provide corroborating evidence of a 
current bilateral knee disability and in-service injuries to 
the veteran's knees.  This evidence can therefore be 
considered "new" in that it was not previously considered 
by the RO and "material" because it is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156 (2008). 

Accordingly, new and material evidence has been submitted, 
and the veteran's claim for entitlement to service connection 
claim for a bilateral knee disability is reopened.  

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
veteran's claim on a de novo basis.  See the July 2007 SOC.  
Thus, there is no prejudice to him in the Board's 
consideration of his claim on the merits.  

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA and 
private treatment reports.  Additionally, the veteran was 
afforded a VA examination in April 2006.  
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

The veteran seeks service connection for a bilateral knee 
disability, which he contends is related to injuries incurred 
while in military service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the above mentioned 
October 2005 letter from Dr. R.S. indicated that the veteran 
currently has "moderately severe degenerative osteoarthrosis 
involving both knees."  See the October 26, 2005 letter from 
R.S., M.D.  Dr. R.S.'s diagnosis is confirmed by the April 
2006 VA examiner, who also found "[d]egenerative arthritis 
of both knees . . . ."   See the April 2006 VA examiner's 
report.  Accordingly, Hickson element (1), current 
disability, is satisfied.
With respect to Hickson element (2), the Board will 
separately address disease and injury.

Concerning in-service disease, the veteran's service medical 
records do not indicate that a chronic bilateral knee 
disability was present in service.  His numerous in-service 
treatment reports, to include his separation examination on 
October 2, 1981, were pertinently negative with respect to 
any disease affecting the veteran's knees.  Accordingly, in-
service disease is not shown.  The Board additionally 
observes that the veteran's current arthritis in his knees 
was initially diagnosed more than two decades after service, 
so the presumption contained in 38 C.F.R. § 3.309(a) does not 
apply.

Concerning in-service injury, the Board finds that the 
veteran's service treatment records and his August and 
December 1982 VA examinations are persuasive evidence that 
the veteran's knee complaints in service were acute and 
resolved without residual pathology.  The veteran sought 
treatment for knee pain on four occasions while in service.  
See the veteran's service treatment records from November 8, 
1967 [fall on left knee], June 10, 1974 [left knee softball 
injury], June 2, 1977 [complaint of pain in left knee], and 
March 15, 1979 ["popping" in right knee].  

Though the veteran was diagnosed with a ligament strain in 
his left and right knees in 1977 and 1979 respectively, it 
was recorded that the veteran was "doing much better" and 
was "not experiencing pain" one month after his right knee 
strain.       See the veteran's June 7, 1979 service 
treatment report.  Pertinently, the veteran indicated in June 
1979 that he was in "excellent physical condition."  See 
the veteran's June 27, 1979 treatment questionnaire.  In this 
questionnaire, the veteran acknowledged his right knee 
strain, but indicated there were "no significant problems."  
Crucially, he indicated that his sports-related injuries have 
"resolved."  See id.  

Additionally, the veteran's separation examination indicated 
a normal evaluation of the lower extremities, and the veteran 
did not indicate painful joints or lameness on his 
questionnaire.  See the veteran's October 2, 1981 separation 
examination and questionnaire.  

Further, the veteran's VA examinations immediately after 
separation in August and December 1982 were pertinently 
negative for a chronic bilateral knee disability.  
Specifically, the December 1982 VA examiner indicated no 
history of knee surgery, normal gait, no effusion of knees, 
no lateral instability, and full flexion of 140 degrees.  The 
examiner concluded that the veteran had a "history of trauma 
to knees.  No residual."  See the December 1982 VA 
examiner's report.  

The Board notes that although the veteran unquestionably has 
a current bilateral knee disability, he was not formally 
diagnosed with that disability until 2005, more than two 
decades after his separation from service.  Additionally, 
there is no evidence of record that the veteran received any 
treatment for his knees during the twenty-four year gap 
between his separation from service and the diagnosis by Dr. 
R. S.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  
Accordingly, the Board finds that the veteran's in-service 
knee strains were acute and transitory, and there is no 
evidence of record indicating the veteran incurred a chronic 
bilateral knee disability in-service.  Therefore, Hickson 
element (2), in-service disease or injury, has not been met, 
and the veteran's claim fails on this basis alone.  

For the sake of completeness, with respect to Hickson element 
(3), the competent medical evidence is against a nexus 
between the veteran's current bilateral knee disability and 
his service.  As the veteran's knee strains in service have 
been shown to be acute and transitory, there is no basis to 
link any chronic knee disorder to service.  This was the 
precise finding of the April 2006 VA examiner, who opined 
after a thorough review of the veteran's claims file that 
"it is not as likely that the veteran's current bilateral 
knee degenerative arthritis is related to the bilateral 
condition treated in the military."  See the July 2006 
addendum to the April 2006 VA examiner's report.  

With respect to the medical opinion of Dr. R.S., which 
indicated that the veteran's degenerative knee changes "may 
have set in, in areas of prior injuries," the Board notes 
that service connection may not be based on speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Obert, 5 Vet. 
App. at 33; see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In this 
case, Dr. R.S. apparently could not confirm the etiology of 
the veteran's disability without resorting to speculation; 
therefore, this medical opinion does not have the degree of 
medical certainty required for service connection.  See 
Hinkle v. Nicholson, 19 Vet. App. 465 (2005) [medical 
opinions based on speculation are entitled to little, if any, 
probative value]; see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) [a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty].  

Crucially, as mentioned above, the Justus presumption of 
credibility does not attach after a claim has been reopened.  
In that connection, Dr. R.S.'s report does not indicate a 
review of the veteran's claims file, service treatment 
records, or post-service examinations.  Additionally, Dr. 
R.S.'s report fails to account for the lack of medical 
treatment for the veteran's knees for the twenty-four years 
following the veteran's separation from service.  As such, 
his opinion is of very little probative weight.  

The Board has additionally considered the veteran's 
contentions that his left knee disability was incurred in 
service.  The veteran, however, has not demonstrated that he 
has any medical expertise to make such an opinion or 
diagnosis.  The Board notes that although the veteran is 
competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disability.  As 
laypersons without the appropriate medical training and 
expertise, the veteran and his representative are simply not 
competent to provide a probative opinion on a medical matter, 
such as whether there exists a medical nexus between any 
current disability and service.                See Bostain, 
11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Finally, the Board acknowledges that comments made in an 
Informal Hearing Presentation suggest that the veteran is 
making an argument for service connection based on continuity 
of symptomatology.  More specifically, the veteran's 
representative argues that, subsequent to service, the 
veteran's 1982 X-ray reports found "possibilities of Paget's 
disease sequela to the old trauma or even old inflammation 
and osteomyelitis," and implies that there has been a 
continuity of knee symptoms thereafter.  See the December 2, 
2008 Informal Hearing Presentation.  While this statement is 
indeed true, the August, September, and December 1982 medical 
reports identified the existence of osteomyelitis in the 
veteran's right tibia, not in his knee.  See the veteran's 
August and September 1982 VA radiology reports; see also the 
December 1982 VA examiner's report.  The veteran has not 
supplied any medical evidence indicating continuity of 
bilateral knee disability symptoms for the twenty-four years 
following his separation from service to the time of his 
initial diagnosis of arthritis by Dr. R.S. in 2005.  

Supporting medical evidence is required.  See Voerth, supra.  
Such evidence is lacking in this case.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  Accordingly, 
service connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, is not met and 
the claim fails on this basis as well. 

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
bilateral knee disability.  Hickson elements (2) and (3) have 
not been met.  Therefore, the benefit sought on appeal is 
accordingly denied.





					
	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


